DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate that a replication operation using an inode no longer used by storage objects of a second node is determined and the inode targeted by the replication operation is freed and utilized based upon a storage object associated with the inode being unlinked but not yet deleted at the second node (i.e., determining that the replication operation uses an inode no longer used by storage objects of the second node, wherein the inode is determined to be no longer used by a storage object associated with the inode based upon a determination that the storage object has been unlinked but not yet deleted at the second node; and freeing and utilizing the inode targeted by the replication operation based upon the storage object being unlinked but not yet deleted at the second node) as recited in claims 1, 11 & 18. Thus, claims 1, 11 & 18 are allowed. Dependent claims 2-10, 12-17 & 19-20 are allowed at least by virtue of their dependencies from claims 1, 11 & 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 31, 2021